Citation Nr: 0032652	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-15 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



REMAND

The veteran had active military service from January 1969 to 
July 1971.

This case came to the Board of Veterans' Appeals (Board) from 
RO rating decisions which denied service connection for a 
back disorder and a psychiatric disorder.  On review of the 
record, the Board notes that there is a threshold question of 
whether the veteran timely completed an appeal.  

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) to the RO rating decision and, after a 
statement of the case (SOC) is issued, a timely filed 
substantive appeal.  The claimant has one year from the date 
of notification of the rating decision to file an NOD to 
initiate the appeal process.  An SOC is then forwarded by the 
RO to the claimant.  To complete the appeal, the claimant 
must then file a substantive appeal with the RO within 60 
days of the mailing date of the SOC, or within the remaining 
time, if any, of the one-year period beginning on the date of 
notification of the rating decision.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2000).

As to the claim for service connection for a back disorder, 
such was denied by an October 1994 RO decision, and in that 
same month the RO notified the veteran of its determination.  
Correspondence from the veteran in November 1994 might be 
construed as an NOD with the determination.  In March 1995, 
the RO again denied service connection for a back disorder, 
and the RO notified the veteran of this in the following 
month.  The RO again denied service connection for a back 
disorder in December 1996, and the RO notified the veteran of 
this by letter dated December 19, 1996.  On December 16, 
1997, the RO received a clear NOD with this decision.

As to the claim for service connection for a psychiatric 
disorder, such was denied by a December 1996 RO decision, and 
the veteran was notified of this by an RO letter dated 
December 19, 1996.  The veteran filed an NOD with this 
decision on December 16, 1997.  

As to both the claims for service connection for a back 
disorder and a psychiatric disorder, the RO sent the veteran 
and his representative an SOC on May 4, 1999.  A substantive 
appeal form (VA Form 9) was provided, along with instructions 
for completing the appeal by filing a timely substantive 
appeal.  The 60 day period for filing the substantive appeal 
expired on July 6, 1999.  [It would have expired on July 3, 
1999, but that was a Saturday, and the federal holiday on 
Monday July 5, 1999 is also excluded.  Thus, the substantive 
appeal was due at the RO on July 6, 1999.  See 38 C.F.R. 
§§ 20.305, 20.306.]  During the 60 day period for filing a 
substantive appeal, there was no request for an extension of 
time to file the substantive appeal.  See 38 C.F.R. § 20.303.  
As shown by RO mailroom date-stamps the veteran's substantive 
appeal, and a cover memorandum from his representative, were 
not received at the RO until July 20, 1999, which is after 
the expiration of the 60 day period for filing the 
substantive appeal.  On his substantive appeal, VA Form 9, 
next to his signature, the veteran entered the date of July 
12, 1999; the memorandum from the representive, which 
indicates the substantive appeal was attached, bears a 
typewritten date of July 16, 1999.  Even assuming that the 
substantive appeal was received by the RO five days (not 
including weekends) before the July 20, 1999 mailroom date-
stamp (since there is no postmark, see 38 C.F.R. § 3.305), it 
appears that it was not timely filed.

Absent a timely appeal, the Board has no jurisdiction to 
review the merits of the RO's decisions which denied service 
connection for a back disorder and a psychiatric disorder.  
38 U.S.C.A. §§ 7104, 7105, 7108; Roy v. Brown, 5 Vet. App. 
554 (1993). The Board has the ultimate authority and 
obligation to determine its own jurisdiction, including 
whether an appeal is timely, but due process requires that 
the veteran first be given an opportunity to submit any 
evidence and argument on the timeliness question.  Marsh v. 
West, 11 Vet. App. 468 (1998); Bernard v. Brown, 4 Vet. App. 
384 (1993).

In view of the foregoing, the case is remanded to the RO for 
the following action:

The RO should give the veteran and his 
representative an opportunity to submit 
evidence and argument on the question of 
whether there has been a timely appeal 
(i.e., whether the appeal was perfected 
by the filing of a timely substantive 
appeal after the SOC was issued) with 
respect to the claims for service 
connection for a back disorder and a 
psychiatric disorder.  Thereafter, the RO 
should provide the veteran and his 
representative with a supplemental SOC on 
the issue of timeliness of the appeal 
concerning these claims, and they should 
be given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board.



		
L. W. Tobin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


